Citation Nr: 0029321	
Decision Date: 11/07/00    Archive Date: 11/16/00	

DOCKET NO.  98-12 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation under 38 U.S.C.A. § 1151 for a left arm 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  This is an appeal from a June 1998 rating action by 
the Department of Veterans Affairs (VA) Regional Office 
St. Paul, Minnesota, which denied entitlement to VA 
disability compensation under 38 U.S.C.A. § 1151 for a left 
arm disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has not established service connection for 
any disability.

3.  The veteran was treated at the VA Medical Center 
Minneapolis in February 1996 when a retroperitoneal abdominal 
aortic aneurysm repair was performed.  

4.  The veteran was thereafter seen on an outpatient basis in 
September and October 1996 and in November 1997 with 
complaints including dizziness and tingling of the left upper 
extremity.  The neurological examinations were normal.

5.  The evidence does not establish that the veteran 
sustained a disability of the left upper extremity as a 
result of the VA medical treatment in February 1996. 


CONCLUSION OF LAW

VA disability compensation under 38 U.S.C.A. § 1151 for a 
left arm disability resulting from VA medical treatment in 
February 1996 is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The record reflects that the veteran has not established 
service connection for any disability.  

The veteran was hospitalized at the VA Medical Center 
Minneapolis in February 1996.  He had been found to have an 
abdominal aortic aneurysm.  He had been asymptomatic.  On 
physical examination the extremities were warm and pink with 
good distal pulses.  He had femoral, popliteal and dorsalis 
pedis pulses.  Neurologically he was intact.  A 
retroperitoneal abdominal aortic aneurysm repair was 
performed.  The veteran gave his consent to the operation 
prior to the operation.  Throughout the veteran's 
postoperative course he was afebrile, his vital signs were 
stable and the incision remained clean, dry and intact 
without signs of infection.  The final diagnosis was 
abdominal aortic aneurysm, repaired.  

The record reflects that the veteran was seen at the VA 
neurology outpatient clinic on September 4, 1996 with 
complaints of dizziness and occasional left hand and finger 
tingling.  It was noted that he had had an abdominal aortic 
aneurysm repair.  He was currently taking Enalapril which had 
a known side effect of dizziness as well as orthostatic 
hypertension.  

On examination motor, tone and bulk of the left arm were 
normal.  Strength was 5/5 in all four extremities.  
Examination of the deep tendon reflexes reflected that the 
biceps, triceps, brachioradialis, knees and ankles were 1-
2/5.  Plantar responses were flexor.  There was no deficit to 
pinprick in either the radicular or peripheral nerve 
distribution.  Light touch was normal and localization was 
normal.  Double simultaneous testing was normal over all four 
extremities and both sides of the face.  Position sense was 
normal in all four extremities.  There was no drift on 
holding both arms outstretched and forward.  Finger-to-nose 
and heel-to-shin maneuvers were normal.  Rapid alternating 
movements were normal with both upper extremities.  The 
Romberg test and tandem gait were normal.  Tests for benign 
positional vertigo were negative.  On getting up from the 
recumbent position into the standing position the veteran 
experienced dizziness.  Blood pressure in the recumbent 
position was 120/68 and in the standing position 160/72.  
There were bruits over both carotids which were conducted 
from the aorta.  The assessment was dizziness, most likely 
related to Enalapril.  The neurological examination was 
normal.  

The veteran was again seen on an outpatient basis by the VA 
on October 15, 1996.  He complained of some dizziness when 
standing up.  Blood pressure readings of 145/60 and 150/70 
were recorded.  On neurological examination he moved all 
limbs with good strength.  

The veteran was referred for occupational therapy.  He 
reported no difficulty with fine motor tasks such as 
fastening buttons and using zippers.  On evaluation it was 
determined that the veteran's left upper extremity strength 
was greater than normal for his age group.  He reported no 
functional limitations. 

The veteran was again hospitalized by the VA during November 
1996.  He reported dizziness for 2 to 3 months.  Various 
findings were recorded on physical examination.  The 
diagnoses included anemia secondary to a gastric ulcer, 
history of colon carcinoma in 1988, hypertension, status post 
abdominal aortic aneurysm repair in February 1996 and 
peripheral vascular disease.

The veteran was again seen by the VA on an outpatient basis 
on November 24, 1997.  He reported a problem with his left 
arm since his aneurysm surgery.  He complained of continuous 
tingling in the arm.  

In December 1997 the veteran submitted a claim for a 
disability of the left arm under the provisions of 38 
U.S.C.A.§  1151 resulting from treatment by the VA in 
February 1996.  The claim was denied by the regional office 
and this appeal ensued.


II.  Analysis

For a claim for compensation under 38 U.S.C.A. § 1151 
received after October 1, 1997, benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment or 
examination, or the disability was due to an event not 
reasonably foreseeable.  

In determining whether such additional disability resulted 
from a disease or injury or aggravation of an existing 
disease or injury suffered as a result of hospital, medical 
or surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 3.358.

tment by the VA.  

In this case, the record reflects that the veteran was 
hospitalized at a VA medical center in February 1996 when a 
retroperitoneal abdominal aortic aneurysm repair was 
performed.  The veteran has maintained that as a result of 
the surgery he sustained damage to the nerves in his left arm 
resulting in tingling and numbness which is a permanent 
condition.  

The veteran has not submitted any medical evidence, opinion 
or other independent evidence which supports his claim for VA 
disability compensation for a left arm disability under the 
provisions of 38 U.S.C.A. § 1151.  There is no medical 
evidence establishing that the veteran sustained any 
neurological damage to his left upper extremity, or any other 
disability of the left upper extremity as a result of the VA 
surgical treatment in February 1996.  The veteran was seen at 
a VA neurology outpatient clinic in September 1996 and the 
neurological examination was normal. He was again seen on an 
outpatient basis by the VA in October 1996 and no 
neurological impairment was indicated.  He was referred for 
occupational therapy at that time and it was determined that 
his left upper extremity strength was greater than normal for 
his age.  The veteran reported that he has no functional 
limitations.

The medical evidence of record is complete, consistent, and 
devoid of any hint that the veteran has any disability of the 
left arm, specifically any such disability which could be 
related to his surgery.  No further medical evaluation is 
necessary, or even appropriate.  The Board can only conclude 
that the evidence is insufficient to establish that the 
veteran sustained additional disability to his left arm as a 
result of VA medical and surgical treatment during February 
1996.  Accordingly, it follows that he is not entitled to VA 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of his left arm.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A.§  5107.


ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 for a left arm disability is not established.  The 
appeal is denied. 



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals



 
- 6 -

- 1 -


